3/11/2015
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                   NOTICE OF APPEALS              HOUSTON, TEXAS
                      ASSIGNMENT OF COURT THE COURT OF APPEALS3/11/2015 3:54:10 PM
                                                              CHRISTOPHER A. PRINE
TO:         FIRST COURT OF APPEALS                                    Clerk



From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S

CAUSE: 2010-64752 COURT#:127TH
NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
VOLUME: PAGE:                     OR        IMAGE #: 64304986
NOTICE OF APPEAL FILE DATE: 3/8/2015
ATTORNEY/FILER: ERNEST RAY KOONCE SBOT: 1 (Pro Se)
JUDGMENT DATE: 2/17/2015                                                  DUE DATE: 3/18/2015
MOTION FOR NEW TRIAL FILE DATE: January 5, 2015
NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES      NO      IMAGED FILED:                                        YES             NO
REQUEST FOR TRANSCRIPT FILED? NONE
NOTICE OF APPEAL PREVIOUSLY FILED: NO                                  IF YES, APPELLATE NO(S):
NOTES: ACCELERATED APPEAL
CODES FOR NOTICE OF APPEAL:                          D
                                                     OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /S/ DUANE C. GILMORE
                                                                            DUANE C. GILMORE , Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL



AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card        Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201064752__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: OTHER CIVIL                     CASE STATUS: NEW TRIAL GRANTED
STYLE: KOONCE, ERNEST RAY                VS BARCLAYS CAPITAL REAL ESTATE INC
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00010-0002 XPL 00787303 WELLS FARGO BANK N A (AS TRUST     CRONENWETT, M
_    00001-0002 XDF          KOONCE, ERNEST RAY
_    00008-0001 DEF          MANN & STEVENS P C (SUBSTITUTE
_    00002-0001 DEF          BARCLAYS CAPITAL REAL ESTATE I
_    00001-0001 PLT          KOONCE, ERNEST RAY                 PRO-SE




==> (5) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201064752__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: OTHER CIVIL                     CASE STATUS: NEW TRIAL GRANTED
STYLE: KOONCE, ERNEST RAY                VS BARCLAYS CAPITAL REAL ESTATE INC
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00009-0001 DEF 24058722 MANN & STEVENS P.C.             D BATES, IAN D.
_    00010-0001 DEF 24070842 WELLS FARGO BANK N A (AS TRUST D WALTERS, SARA
_    00010-0001 PAD 24070842 WALTERS, SARAH ANN
_    00010-0001 PAD 00787303 CRONENWETT, MARK DOUGLAS
_    00007-0001 DEF 24046107 KESLER, REX L                   D HORN, ROBERT
_    00006-0001 DEF 24046107 REDER, THOMAS E                 D HORN, ROBERT
_    00005-0001 DEF          PPSI (PARK PLACE SECURITIES)    D
_    00004-0001 DEF          OCWEN LOAN SERVICING INC         D

==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 11, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201064752__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: OTHER CIVIL                     CASE STATUS: NEW TRIAL GRANTED
STYLE: KOONCE, ERNEST RAY                VS BARCLAYS CAPITAL REAL ESTATE INC
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00003-0001 DEF          WELLS FARGO BANK N A            D




==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP